FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 1/15/2021 have been fully considered but they are not persuasive. The Remarks argue that Nakano does not disclose wherein “the recovery-only main firmware includes the read shared module and the read unique module” as recited in the claims.  However, the Examiner respectfully disagrees.  Nakano discloses a ROM storing a shared boot program, OS, and UART communication program (paragraph 47), which are shared modules.  Nakano also discloses a ROM storing a rewrite program (paragraph 51), which is a unique module.  Since the rewrite program requires the shared boot program, OS, and UART communication program in order to function properly (paragraphs 57 and 60), Nakano discloses the recovery-only firmware including the read shared module and the read unique module.  Lincer further teaches a program module arrangement with unique memory block functions and shared memory block functions, wherein an application relies on unique and shared memory blocks (paragraphs 11-12 and 23-24).  Furthermore, Bailey teaches wherein wired or wireless communications can be used for the same purpose (paragraphs 22 and 27).  Therefore, in combination, Nakano, Lincer, and Bailey fully disclose the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0214236 to Nakano et al. (hereinafter “Nakano”) in view of U.S. Patent Pub. No. 2011/0307669 to Lincer et al. (hereinafter “Lincer”), and further in view of U.S. Patent Pub. No. 2008/0235501 to Bailey et al. (hereinafter “Bailey”)..

 	Nakano discloses:
1. A scanner device (paragraph 89) comprising: 
a memory (Figure 1, RAM 22); 
a non-volatile memory (Figure 1, mask ROM 32 and flash ROM 21); and 
a processor coupled to the memory and the non-volatile memory (Figure 1, CPU 31), 
wherein the processor is configured to:
store, in the non-volatile memory, a shared module shared by an application controlling main firmware that is main firmware for controlling the scanner device and a recovery-only main firmware that is firmware for recovery 
store, in the non-volatile memory, unique modules unique to each of the application controlling main firmware and the recovery-only main firmware of the scanner device (paragraph 51 and Figure 2, flash ROM 21 – stores unique print control, USB communication, rewrite, and application programs); and
read out, from the non-volatile memory to the memory, program data required by the recovery-only main firmware (paragraphs 36, 69, and Figure 2, RAM 22 – temporarily stores program data to be executed),
wherein the recovery-only main firmware includes the read shared module and the read unique module (paragraphs 57 and 60 – rewrite program requires boot program, OS, and UART communication programs in order to operate),
wherein the recovery-only main firmware incorporates functions for updating the main firmware through UART or USB communication (paragraphs 64 and 68-69).

Nakano does not disclose expressly reading out, from the non-volatile memory to the memory, a shared module and a unique module required by the recovery-only main firmware.

Lincer teaches a method to read out, from the non-volatile memory to the memory, a shared module and a unique module required by designated software 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nakano by reading a shared module and unique module from non-volatile memory to memory, as taught by Lincer.  A person of ordinary skill in the art would have been motivated to do so in order to reduce the memory space required to store program code, as discussed by Lincer (paragraphs 3, 14).

	Nakano further does not disclose expressly wherein the recovery-only main firmware incorporates functions for updating the main firmware through Wi-Fi.

	Bailey teaches an imaging apparatus that communicates via USB or wireless technology (paragraphs 22 and 27).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify Nakano by using wireless communication, as taught by Bailey.  A person of ordinary skill in the art would have been motivated to do so because wireless communication is a widely-used technology for performing the same function as a wired USB or UART connection.  Therefore, by simple substitution, the known, wireless connection would operate with the same results as a wired UART 

	Modified Nakano discloses:
5. The scanner device according to claim 1, wherein the processor is further configured to:
store, in the non-volatile memory, at least a module for wired communication and a module for wireless communication (paragraph 37 and Bailey - paragraphs 22 and 27); and
execute, upon determination that either one of the module for wired communication or the module for wireless communication is a faulty module, recovery processing using the other module (paragraphs 64 and 68-69). 

6. A method for a scanner device, the method comprising:
writing, a shared module shared by an application controlling main firmware that is main firmware for controlling the scanner device and a recovery-only firmware that is firmware for recovery only of the scanner device (paragraph 47 and Figure 2, mask ROM 32 - stores shared boot program, OS, and UART communication program which is partial program necessary for print control, USB communication, rewrite, and application programs);
writing unique modules unique to each of the application controlling main firmware and the recovery-only main firmware (paragraph 51 and Figure 2, flash ROM 
reading a shared module and a unique module required by the recovery-only main firmware (paragraphs 36, 69, and Figure 2, RAM 22 – temporarily stores program data to be executed; and Lincer, paragraphs 11-12, 23-24 and Figures 1-4),
wherein the recovery-only main firmware includes the read shared module and the read unique module (paragraphs 57 and 60 and Lincer, paragraphs 11-12, 23-24 and Figures 1-4), and
wherein the recovery-only main firmware incorporates functions for updating firmware through Wi-Fi (paragraphs 64 and 68-69 and Bailey - paragraphs 22 and 27).

8. The scanner device according to claim 1, wherein the recovery-only main firmware includes a self-recovery function (paragraph 57), and
the processor is further configured to:
identify, a faulty module that has a fault, from among modules stored in the non-volatile memory (paragraphs 61-62 and Figure 3, steps S30, S40); and
perform recovery processing through mutually differing recovery procedures, depending on the faulty module identified (paragraphs 64-70 and Figure 3, steps S60-S100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHILIP GUYTON/Primary Examiner, Art Unit 2113